Title: James Madison to Joseph C. Cabell, 9 February 1831
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Feby 9. 1831
                            
                        
                        
                        Inclosed are an extract of a letter from Mr. John Randolph, and a letter to which that refers, from a Mr.
                            Richardson, both on the same subject.
                        There being no vacancy in the University of Virginia for the services of Mr. R. I have thought it proper, in
                            compliance with the request of Mr. Randolph, that the object of the former, should be made known to the university of
                            William & Mary. I must ask the favor of you therefore to communicate the two papers to the proper authority, and
                            to drop me a line on the result. Should a correspondence be there opened with Mr. Richardson, his letter need not be
                            returned to me otherwise I will thank you for it, that it may receive, as will be expected, an answer from it: It may be found proper also to extend the enquiry, as suggested to N. York, where I observe the newly
                            projected Institution is in progress.
                        I have suffered a good deal latterly from an Influenza which prevails in our neighbourhood, but it has nearly
                            gone off. Mrs. M. is still suffering from it. We hope this will find you and the ladies in good health, notwithstanding the
                            severe snow & ice which must envelope you, even in the genial climate of Williamsburg. Here we have not seen our
                            parent Earth for a month: and from the thickness & firmness of the covering, another may be required to open her
                            bosom to us. Be pleased to accept for the ladies & yourself our cordial Adieux
                        
                        
                            
                                James Madison
                            
                        
                    